The specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 1, in paragraph [0001], second line therein, it is noted that “Filed” should be rewritten as --filed-- for grammatical clarity. Page 1, in paragraph [0003], 7th line therein; page 2, in paragraph [0004], 4th line therein; page 3, in paragraph [0006], 4th line therein; page 4, in paragraph [0008], 4th line therein; page 7, in paragraph [0018], last line therein; in paragraph [0033], 4th line therein: note that the recitation of “in (the/a) length” should be rewritten as --along (the/a) length--, respectively at these instances for idiomatic clarity. Page 2, in paragraph [0003], 13th line therein, note that “+” should be rewritten as --plus-- for idiomatic clarity; 22nd line therein, note that “a” (i.e. prior to “Multiple-Input” should be deleted for idiomatic clarity. Page 6, in paragraph [0017], 11th line therein and page 13, in paragraph [0043], 12th line therein, note that “cheaper” should be rewritten as --less expensive”, respectively at these instances for idiomatic clarity.
The disclosure is objected to because of the following informalities: Page 2, in paragraph [0003], 10th line therein and page 4, in paragraph [0004], 7th line therein: note that --in length-- should be inserted after “short”, respectively at these instances for an appropriate characterization. Pages 3, 9, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 3) and inserted after “DETAIL DESCRIPTION” (i.e. page 9). Page 10, in paragraph [0034], 7th line therein, note that it is unclear whether “located at both ends” would be an accurate characterization of this aspect of the invention; 8th line therein, note that the reference to “groove” is vague in meaning, especially since Figs. 1 & 2 do not depict such a groove and thus appropriate clarification is needed. Page 12, in paragraph [0040], second line therein, note that the recitation of “is laid in the horizontal direction” is vague in meaning and thus appropriate clarification is needed. Page 12, in paragraph [0041], 5th & 6th lines therein, note that the recitation of “and the more the number of grooving groups is … transition is” should be rewritten as --and as the number of grooving groups increases … transition becomes-- for an appropriate characterization. Page 12, in paragraph [0042], first line therein, note that the recitation of “second and third solutions” is vague in meaning, especially since it is unclear with respect to which drawing figures do these “solutions” are related and thus appropriate clarification is needed. Pages 12 & 13, 7th & 8th lines therein, note that it is unclear whether the recitations of “connected to inner ends of … jumpers 4” (7th line therein) and “outer end … jumpers 4” (i.e. 8th line therein) are appropriate characterization of these aspects of the invention and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following terminology and descriptive wording are vague in meaning, even in light of the specification, and thus further clarification of the indicated terminology or wording are needed for clarity and completeness of description: “pipe galleries”, “jumpers”, “grooving parameters”, “only plays a role of jumping”, “the initial end”, “resulting in waste”, “100-meter loss constant”, “long switching area” & “tail end switching (area)” (i.e. paragraph [0003]); “poor switching effect” (i.e. paragraph [0004]); “waste of the field intensity”(i.e. paragraph [0005], [0020]); “shorten a signal switching area (i.e. paragraphs [0005], [0043]), stabilize a switching effect and … smooth switching” (i.e. paragraph [0005]); “on the premise of ensuring”, “a link tail end” (i.e. paragraphs [0006], [0033]); “breakpoint-free leaky coaxial cable”, “a half jumper”, “to form an integral jumper” (i.e. paragraphs [0008], [0034], [0042]); “a splayed shape” (i.e. paragraphs [0009], [0039], [0040]); “grooving dip angles” (i.e. paragraph [0013], [0044]); “gradient groove holes”, “more the number”, “the compressive loss transition” (i.e. paragraph [0015]); “a transition jumper” (i.e. paragraph [0016]); “(a/any) half second leaky coaxial cable” (i.e. paragraphs [0016], [0042], [0043]); “specification of”, “a smaller specification”, “design margin for switching”, “shortening a switching area, “large level margin” (i.e. paragraphs [0017], [0043]); “comprehensive loss of a link tail end”, “quantitative radiation performance” (i.e. paragraph [0020]); “an A-B interval” (i.e. paragraphs [0031], [0032], [0045]); “at the front end” & “an end area” (i.e. paragraph [0043]); “cell (A/B)”, “switching trigger condition” (i.e. paragraph [0045]); “a switching threshold”, “the satisfaction of”, (the/a) switching (extension)” (i.e. paragraph [0046]); “too long end switching area, poor switching effect”, “long distance laying”, “source equipment spacing” (i.e. paragraph [0048]).  Appropriate correction is required.
The disclosure is objected to because of the following informalities: For the indicated drawing figure, note that a corresponding specification description of the indicated reference labels need to be provided for clarity and completeness of description: Fig. 10 (1, 2); Fig. 12 (A2, B2).  Appropriate correction is required.
The drawings are objected to because of the following: In Figs. 1 & 11, should these drawing figures be designated as --PRIOR ART--, especially since the specification designates Fig. 1 as “an existing arrangement” and Fig. 11 as using a “conventional” arrangement, respectively?; In Figs. 5, 6, 7 & 8, note that the dimensional parameters depicted in these drawing figures are not readily discernible and thus clarification is needed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, note that the steps of “reducing a quantitative radiation performance” and “reducing an appropriate transmission loss” are not enabling to one skilled in the art, especially since the specification does not provide an adequate written description as to how these steps are to be achieved without resorting to undue experimentation. Although the specification does provide disclosure of the structure and configuration of the leaky line cable, the specification does not provide an adequate written description as to how such a leaky line cable is configured to achieve the required “reducing” functionality as recited in claim 1. Appropriate clarification is needed.
In claim 2, it is note that the specification does not provide an adequate written description as to enable one skilled in the art to be able combine half jumpers to form an integral jumper without resorting to undue experimentation. Appropriate clarification is needed.
In claim 9, it is noted that the specification does not provide an adequate written description as to enable one skill in the art to operate the leaky coaxial cable in a “switching” environment without resorting to undue experimentation. Appropriate clarification is needed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 5, 11, note that the step of “reducing a quantitative radiation performance” and the step of “reducing an appropriate transmission loss” are respectively vague in meaning, even in light of the specification, especially in view of the lack of adequate written description as to how these steps are respectively characterized (e.g. see the above lack of enablement rejection), such as to fail to particularly point out and distinctly claim the invention and thus appropriate clarification is needed; line 5, note that it is unclear which “ends” of the cable characterize “initial ends” and thus appropriate clarification is needed; lines 6 & 7, note that it is unclear whether the recitation of “two areas symmetrically arranged with respect to a central” would be particularly point out and distinctly claim this aspect of the invention, even in light of the specification, especially since it is unclear whether symmetry of these areas are present and thus appropriate clarification is needed; lines 8 & 9, note that the recitation of “on the premise of …” is vague in meaning, even in light of the specification, and thus appropriate clarification is needed; lines 9, 11, note that the recitations of “a link tail end” (i.e. line 9) and “tail ends (i.e. line 11), respectively are vague in meaning, even in light of the specification, at these instances and thus appropriate clarification is needed; line 11, note that it is unclear how the “appropriate transmission loss”, recited herein relates to the earlier recitation of “a small transmission loss” (i.e. the same transmission loss, distinctly different transmission losses, etc.) and thus clarification is needed
In claim 1, lines 5, 6, 11, 12; in claim 2, lines 3, 5; in claim 8, line 3, 5, 6; in claim 10, lines 7, 10: note that the respective recitations of “the leaky coaxial cable combination structures”, at these instances, now lack strict antecedent basis, especially in view of the deletion of such a limitation in the amended claims.
In claim 2, lines 3, 4 & 6, note that the recitations of “a breakpoint-free leaky coaxial cable” (i.e. lines 3, 4), “a half jumper” (i.e. line 4) and of “combined to form an integral jumper” (i.e. line 6), respectively at these instances are vague in meaning, even in light of the specification, at these instances and thus appropriate clarifications are needed; line 7, note that it is unclear with respect to which one of the “jumpers” is intended by the recitation of “the jumper” and thus appropriate clarification is needed; line 8, 9, note that it is unclear whether the respective recitations of “located at the both ends” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed; lines 12-15, should the groove parameters recited herein be described as being in the alternative rather than being taken together for an appropriate characterization?
In claim 2, line 8; in claim 8, line 12; in claim 10, line 7: note that it is unclear how “initial ends”, as respectively recited in these claims relate to earlier recitations of “initial ends” as recited in claim 1.
In claim 3, line 2, note that the recitation of “but is not limited to” is vague in meaning, even in light of the specification, as to what such a negative limitation is intended to convey and how such a limitation would impact the scope of the claim and note that it is unclear what characterizes “a splayed shape”, respectively and thus appropriate clarifications are needed.
In claims 4, 5, 6, 7, lines 5, 7 in each claim, note that it is unclear how each recitation of “a groove group”, at each instance, relates to each other (i.e. one in the same groove group, distinctly different groove groups, etc.) and note that it is unclear as to which one(s) of the plural leaky coaxial cables are intended by the respective recitations of “the leaky coaxial cable”, respectively for appropriate characterizations.
In claim 4, lines 5, 8, note that it is unclear, even in light of the specification, what characterizes and/or distinguishes the “pitch” to be either “large” (i.e. line 5) or “small” (i.e. line 8), respectively at these instances for an appropriate characterization.
In claim 5, line 4, note that it is unclear how “at least two groove lengths”, as recited herein relates to the earlier recitation of “a groove length” in claim 2 (i.e. the same groove length, distinctly different groove lengths, etc.) and thus appropriate clarification is needed; lines 5, 7, note that it is unclear how a “(small/large) groove length”, as recited herein relate to the earlier recitation of “at least two groove lengths” (i.e. the small/large groove lengths are a part of the at least two groove lengths, the small/large groove length is distinct from the at least two groove lengths, etc.) and thus appropriate clarification is needed.
In claim 6, line 4, note that it is unclear how “at least two groove widths”, as recited herein relates to the earlier recitation of “a groove width” in claim 2 (i.e. the same groove width, distinctly different groove widths, etc.) and thus appropriate clarification is needed; lines 5, 7, note that it is unclear how a “(small/large) groove width”, as recited herein relate to the earlier recitation of “at least two groove widths” (i.e. the small/large groove widths are a part of the at least two groove widths, the small/large groove width is distinct from the at least two groove widths, etc.) and thus appropriate clarification is needed.
In claim 7, line 4, note that it is unclear how “two groove dip angles”, as recited herein relates to the earlier recitation of “a groove dip angle” in claim 2 (i.e. the same groove dip angle, distinctly different groove dip angles, etc.) and thus appropriate clarification is needed; lines 5, 7, note that it is unclear how a “(small/large) groove dip angle”, as recited herein relate to the earlier recitation of “two groove dip angles” (i.e. the small/large groove dip angles are a part of the at least two groove dip angles, the small/large groove dip angle is distinct from the two groove dip angles, etc.) and thus appropriate clarification is needed.
In claim 8, lines 4, 6, note that it is unclear how the each “half second leaky cable” is “combined to form an integral second leaky cable”, as recited herein, even in light of the specification and thus appropriate clarification is needed; lines 7, 8, note that it is unclear, even in light of the specification, whether the recitation of “both ends” being “connected to inner ends” of the “transition jumper” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed; lines 10, 11, similarly note that it is unclear, even in light of the specification, whether the “outer ends” of the “transition jumper” being “connected to tail ends” of the first leaky cable would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed.
In claim 9, lines 3, 7 and in claim 10, line 3, note that the respective recitation of “specification” as pertaining to the corresponding leaky cable is vague in meaning, even in light of the specification, as to what characterizes such a “specification” and thus appropriate clarification is needed.
In claim 9, line 3 and in claim 10, line 5, note that the respective recitations of “the groove hole parameters” lack strict antecedent basis, especially since these claims ultimately depend from claim 1, in which no “groove hole parameters” have been positively defined therein and thus appropriate clarification is needed.
In claim 9, line 3, note that pronoun “that” should be rewritten to indicate the intended feature for clarity and completeness of description; lines 8, 9, note that the respective recitations of “design margin for switching” and “shortening a switching area” are vague in meaning, even in light of the specification, especially since it is unclear how the “leaky coaxial cable” relates to a switching operation associated therewith and note that it is unclear, even in light of the specification, how “an end transmission loss”, as recited herein relate to the earlier recitations of “transmission loss”, respectively and thus appropriate clarifications are needed.
In claim 10, line 10, note that it is unclear how “a tail end”, as recited herein would relate to the earlier recitations of “tail ends” in claim 1 (i.e. one in the same tail ends, distinctly different tail ends, etc.) and thus appropriate clarification is needed; lines 12, 13, note that it is unclear how the “first cable” and the “second cable” recited herein relate to the earlier first/second “leaky coaxial cables” (i.e. one in the same cable, distinctly different cables, etc.) and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 1, 8, line 7 in each claim, note that “in” should be rewritten as --along--, respectively at these instances for an appropriate characterization.
In claim 2, line 3, note that --respective-- should be inserted prior to “breakpoint” (i.e. line 3) for an appropriate characterization; line 13, note that --at least two different-- should be inserted prior to “groove” for consistency in claim terminology.
In claim 2, line 11; in claim 4, line 3; in claim 5, line 3: note that --respective-- should be inserted prior to “groove”, respectively at these instances for an appropriate characterization.
In claim 8, lines 3, 4, note that --respective-- should be inserted prior to “first” (i.e. line 3), inserted prior to “transition” & “half” (i.e. each in line 4), respectively at these instances for an appropriate characterization.
In claim 9, line 5, should --the-- be inserted prior to “second” for an appropriate characterization to avoid potential antecedents issues?
Although no prior art rejections have been made in this Office action, the lack of any prior art rejections should not be construed to mean that the claims distinguish over the prior art. Instead, the lack of any prior art rejection should be construed that the examiner is unable to understand the claims in any meaningful way (i.e. due to the lack of enablement and indefiniteness of the claims, as set forth by the above rejections) as to make any meaningful rejections based on prior art. However, upon the satisfactory resolution of the issues raised by the examiner under 35 USC 112, paragraphs (a) & (b), the examiner may, at that time, make any applicable prior art rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delogne discloses an leaky transmission disposed within a confined spaced (i.e. a strip shaped elongated area) to provide radio communication therein. Suzuki et al discloses a multiple section leaky coaxial cable including groups of slots or openings in the sections and configured communication with, for example, trains..
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee